J-A14001-15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

CHERLENE GUDALEFSKY,                    :     IN THE SUPERIOR COURT OF
                                        :           PENNSYLVANIA
                       Appellant        :
                                        :
                  v.                    :
                                        :
DR. JOHN NIPPLE, PHYSICIAN WITH         :
COMMUNITY GENERAL OSTEOPATHIC           :
HOSPITAL,                               :     No. 1696 MDA 2014

                       Appellee

                  Appeal from the Order September 8, 2014
              In the Court of Common Pleas of Dauphin County
                 Civil Division at No(s): 2013-CV-10101-MM

BEFORE: BENDER, P.J.E., JENKINS, J., and STRASSBURGER, J.*

CONCURRING STATEMENT BY STRASSBURGER, J.:             FILED JUNE 16, 2015

      I concur in the result because the Majority is correct that Womer v.

Hilliker, 908 A.2d 269 (Pa. 2006) controls.

      I write separately because I believe the result in Womer is very

harsh, as Justice Baer’s dissent points out. In that case, while a certificate

of merit was not timely filed, the defendant received more from the plaintiff

than what a certificate of merit would have provided. The certificate of merit

is merely the plaintiff or attorney stating, in essence: “I have a report from

a licensed professional that the defendant breached the standard of care and

that breach was a cause of the plaintiff’s harm.” In Womer, the plaintiff’s

attorney had supplied the defendant with an actual report from an expert

doctor. Likewise, in the instant case, the plaintiff supplied an actual report



* Retired Senior Judge assigned to the Superior Court.
J-A14001-15


from a doctor. Neither the Womer defendant nor the instant defendant was

prejudiced in the slightest by the absence of a certificate of merit. Rather,

both benefitted from having the actual report.

     Therefore, I reluctantly concur in the result.




                                    -2-